 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT C()URT

for the
Eastern District of Wisconsin

ln the Matter of the Search of:

HP Laptop computer model l5-n21de, serial number

5 CD40404MY , currently in the possession of DCI’s forensic
office in Madison, Wisconsin, more particularly described in
Attachment A.

 

CaseNc, lZ'M* ij?q_ [:R

\./\/\_/\_/VV

APPLICATION F()R A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search Warrant and state under penalty of
perjury that l have reason to believe that on the following person or property: ,

HP Laptop computer model lS-nZlOdX, serial number 5 CD40404M,currently in the possession of DCI’s forensic
office in Madison, Wisconsin, more particularly described in Attachrnent A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 4l(c) is:
§ evidence of a crime; ,
l:| contraband, fruits of crime, or other items illegally possessed;
l:l property designed for use, intended for use, or used in committing a crime;
|:] a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title 21, United States Code, Sections 84l(a)(l), 84l(b)(l)(A), and 846.

The application is based on these facts: See attached affidavit

l:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/`J
§ /
`v;;wch/<
Applicant ’s signature

J ay Noval<, DEA Task Force Officer
Pl'inted Name and Title

 

Swom to before rne and signed in my presence:

Date: ///?>7/¢9

 

 

 

lea'ge ’s signa?e g

City and State: Milwaukee, Wisconsin Honorable William E. Duffin , U.S. Magistrate JudAe
Case 2:18-mj-01213-WED Filed 01/24/19 Pa@’e"?€ddtd@aa"®@cument 1

 

 

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

l, J ay Novak, being duly sworn, depose and state as follows:
INTRODUCTION

l. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a search warrant authorizing the examination ofproperty_an electronic
device-which is currently in law enforcement possession, and the extraction from that property
of electronically stored information described in Attachment B.

2. l am a state certified law enforcement officer employed as a Special Agent With the
Wisconsin Department of Justice, Division of Criminal lnvestigation, (DCl) since 1992. l am also
a federally deputized task force officer for the United States Department of Justice, Drug
Enforcement Administration (“DEA”). As such, l am an investigative or law enforcement officer
of the United States within the meaning of Section 2510(7) of Title 18, United States Code, in that
l am empowered by law to conduct investigations of and to make arrests for federal felony
offenses

3. I have participated in numerous complex narcotics investigations, which involved
violations of state and federal controlled substances laws and money laundering laws including
Title Zl, United States Code, Sections 84l(a)(l), 843(b) and 846, and Title 18, United States Code,
Sections 1956 and 1957, and other related offenses. l have had both formal training and have
participated in numerous complex drug trafficking investigations, including ones using wiretaps
More specifically, my training and experience includes the following:

a. l have utilized informants to investigate drug trafficking Through informant

interviews, and extensive debriefings of individuals involved in drug trafficking, l

have learned about the manner in which individuals and organizations distribute
controlled substances in Wisconsin and throughout the United States;

Case 2:18-mj-01213-WED Filed 01/24/19 Page 2 of 21 Document 1

 

 

 

 

b. l have also relied upon informants to obtain controlled substances from dealers, and
have made undercover purchases of controlled substances ;

c. lhave extensive experience conducting street surveillance of individuals engaged
in drug trafficking I have participated in the execution of numerous search
Warrants where controlled substances, drug paraphernalia, and drug trafficking
records were seized;

d. l am familiar with the appearance and street names of various drugs, including
marijuana, heroin, cocaine, cocaine base (unless otherwise noted, all references to
crack cocaine in this affidavit is cocaine base in the form of crack cocaine), ecstasy,
and methamphetamine l am familiar With the methods used by drug dealers to
package and prepare controlled substances for sale. l know the street values of
different quantities of the various controlled substances ;

e. l am familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and coded;

f. I know that drug traffickers commonly have in their possession, and at their
residences and other locations Where they exercise dominion and control, firearms,
ammunition, and records or receipts pertaining to such;

g. I have been assigned to court-authorized wiretaps and have been trained to operate
the equipment utilized to conduct such operations;

h. l know that drug traffickers often put their telephones in nominee names in order
to distance themselves from telephones that are utilized to facilitate drug
trafficking; and

i. I know that drug traffickers often use drug proceeds to purchase assets such as
vehicles, property, and jewelry. l also know that drug traffickers often use
nominees to purchase and/or title these assets in order to avoid scrutiny from law
enforcement officials

j. l know that drug traffickers often use electronic equipment such as computers,
telephones (land-lines, cell phones, and smart phones), telex machines, facsimile
machines, currency counting machines, and telephone answering machines to

generate, transfer, count, record and/or store the information pertaining to their
trafficking activity and the proceeds of that activity.

4. I am currently participating in an investigation of a large-scale heroin and cocaine
drug trafficking organization (DTO) led by Clifton L. MORRISON herein referred to as the

MORRISON DTO. l am familiar with the facts and circumstances regarding this investigation as

2
Case 2:18-mj-01213-WED Filed 01/24/19 Page 3 of 21 Document 1

 

 

 

a result of my personal participation in this investigation, and my review of: (a) consensually
recorded telephone conversations and face-to-face meetings; (b) reports prepared by, and
information obtained from, other federal, state, and local law enforcement agents and officers, all
of whom l believe to be truthful and reliable; (c) court-authorized interception of wire and
electronic communications; and (d) information obtained from cooperating citizen witnesses,
confidential sources, and defendants, Whose reliability is established herein.

5. This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

‘6. The property to be searched is an HP laptop computer, model 15-n210dx, serial
number 5CD40404MY, hereinafter the “Device.” The Device is currently located at DCl’s
forensic office in Madison, Wisconsin

7. The applied-for warrant would authorize the forensic examination of the Device for
the purpose of identifying electronically stored data particularly described in Attachment B.

PRoBABLE CAUsE

8. In l\/larch 2013, the Drug Enforcement Administration initiated an investigation
into the drug trafficking activities of Clifton MORRIS ON and additional individuals Collectively,
these individuals were members of the MORRISON DTO, Which distributed heroin and cocaine
in and around the metropolitan area of Milwaukee, Wisconsin before 2013. The organization
acquired heroin and cocaine f`rom multiple sources, some of whom were located in the greater
Chicago, Illinois, area. The source(s) delivered the heroin and cocaine to members of the
organization at locations in southeastern Wisconsin. The organization then transported the

narcotics to Milwaukee, Wisconsin The substances were prepared for distribution by DTO

3
Case 2:18-mj-01213-WED Filed 01/24/19 Page 4 of 21 Document 1

 

 

 

members, usually at a stash location, and subsequently provided to mid-level distributors for sale.
This investigation utilized numerous investigative techniques including but not limited to the
following: interviews with confidential sources and sources of information;- information from other
law enforcement officers; documentary evidence; pen register, trap and trace, and telephone toll
data; controlled buys of drugs, controlled meetings with targets, recorded telephone calls with
targets, and physical surveillance Ultimately, a court authorized the monitoring of several cellular
telephones used by DTO members

9. As part of the investigation, the Honorable l .P. Stadtmueller, the Honorable Pamela
Pepper, and the Honorable Lynn Adelman, United States District Court ludges for the Eastem
District of Wisconsin, issued Orders authorizing the interception of communications to and from
cellular telephones used by David WILDER, Clifton l\/lORRlSON, Miguel RODRIGUEZ, and
lose RODRIGUEZ. l

lO. In part, the court authorized monitoring revealed that Clifton MORRIS ON obtained
heroin and cocaine from lose RODRIGUEZ. MORRISON, or a DTO member, met directly with
either lose RODRIGUEZ or Miguel RODRIGUEZ to obtain the narcotics and/or to provide the
RODRIGUEZ’ with drug-related proceeds A source of supply for lose RODRIGUEZ was Brenda
VALVERDE, who served as a courier for an unknown male supplier that may reside in l\/lexico.
lose RODRIGUEZ provided money to Brenda VALVERDE for the unknown male supplier and
VALVERDE then supplied lose RODRIGUEZ with narcotics lose RODRIGUEZ subsequently
distributed the narcotics to other individuals, including Clifton MORRI`SON.

ll. Between luly ll, 2017 and December 5, 2017, numerous calls and text messages
between VALVERDE and lose RODRIGUEZ were intercepted All the conversations and text

messages took place in Spanish and were translated by a trained Spanish-speaking linguist.

4
Case 2:18-mj-01213-WED Filed 01/24/19 Page 5 of 21 Document 1

 

 

 

12. For example, on luly ll, 2017, lose RODRIGUEZ exchanged a series of text
messages with Brenda VALVERDE at (847) 344-l ll l. VALVERDE sent two text messages to
lose RODRIGUEZ that read, “The man told me to ask if you could give me two bucks l need to
leave to l\/lx,” and “in an emergency.” lose RODRIGUEZ sent VALVERDE a text message that
read, “l don’t have them, until the weekend! !” VALVERDE subsequently sent two text messages

`to lose RODRIGUEZ that read, “By Thursday,” and cv‘l leave on Friday.”

13. Based upon their training, experience, and familiarity with the investigation, case
agents believe VALVERDE indicated she spoke with the source of narcotics and asked if lose
RODRIGUEZ could give VALVERDE an amount of drug-related proceeds because VALVERDE
needed to leave for l\/lexico (“The man told me to ask if you could give me two bucks l need to
leave to Mx.”). lose RODRIGUEZ advised that he did not yet have the drug-related proceeds
VALVERDE informed lose RODRIGUEZ that she needed the drug-related proceeds by Thursday
because she was leaving on Friday. l

14. On luly 28, 2017, lose RODRIGUEZ received a call from VALVERDE using
(847) 344-l l l l. VALVERDE stated, “Uh, the man got ahold of me yesterday and asked me if
everything is okay.” lose RODRIGUEZ replied, “Well yeah. l’m not going to do anything
because I’m leaving for Puerto Rico for ten days l’m flying out this afternoon I’m going to be
ten days. .. l have a situation over there, and l’m going for a little while. We’ll be in touch when _
l get back. .. Yeah, everything is fine so we’ll be in touch once l get back, okay. ” VALVERDE
said, “Of course, sir. Have a good trip.

15. Case agents believe VALVERDE advised that she spoke with the source of supply
and asked if lose RODRIGUEZ needed any additional narcotics (“the man got ahold of me

yesterday and asked me if everything is okay”). lose RODRIGUEZ indicated that he was leaving

5
Case 2:18-mj-01213-WED Filed 01/24/19 Page 6 of 21 Document 1

 

 

 

 

for Puerto Rico in ten days and would not need any additional narcotics until he returned (“l’m not
going to do anything because l’m leaving for Puerto Rico for lO days.”); (“Yeah, everything is
fine so we’ll be in touch once l get back.”).

l6. A series of text messages on that same date between lose RODRIGUEZ and
VALVERDE, using (847) 344-l l l l, then transpired lose RODRIGUEZ received a text message
from VALVERDE. This text message read, “Hello sir, you think you can give me a buck please.”
VALVERDE sent another text message to lose RODRIGUEZ that read, “Before you leave.”
VA-LVERDE sent another text message to lose RODRIGUEZ that read, “Over by your brother.”
lose RODRIGUEZ sent a text message that read, “l can’t for now. l’m very tight.”' VALVERDE
sent a text message to lose RODRIGUEZ that read, “You can’t give me anything.” lose
RODRIGUEZ sent VALVERDE a text message that read, “l barely have enough for my trip.”

l7. Case agents believe VALVERDE sent a text message to lose RODRIGUEZ asking
for at least a small quantity of money, possibly $1,000 (“Hello sir, you think you can give me a
buck please.” lose RODRIGUEZ advised VALVERDE that he was unable to provide any money
to VALVERDE (“l can’t for now,- l’m very tight.” / “l barely have enough for my trip.”).

lS. On August 18, 2017, VALVERDE, using (847) 344-1111, called lose
RODRIGUEZ. VALVERDE advised, “The man called me yesterday and told me that, that if you
can give 2,000 to 3,()00 dollars, because l have to send that to him. l don’t know how you do this,
he just told me that you owe him a good amount and that he needed you to help him out with that
right now. That he needed that money now.” lose RODRIGUEZ explained that he was “in a bad
spot” and that he was unable to provide VALVERDE with the required drug-related proceeds
because his customers were “behind” in paying him. lose RODRIGUEZ continued, “Well Brenda,

let me see l will look for something else in the next few days Because l’m looking to see if l can

6
Case 2:18-mj-01213-WED Filed 01/24/19 Page 7 of 21 Document 1

 

 

 

get a better price so that l can recover.” VALVERDE asked, “But didn’t you and him already
agree on a price, for him to lower-it by one buck? Something like that, maybe two bucks?” lose
RODRIGUEZ acknowledged they had that discussion several months ago and the price of the
narcotics had decreased from that time. VALVERDE advised she would talk to “him” and asked
how much lose RODRIGUEZ wanted the cost lowered by. lose RODRlGUEZ advised he wanted
it for “one dollar” less because he “got some from another place for that same number.”
VALVERDE stated, “In case that we could get the price that you want, how many would you like
to get?” lose RODRIGUEZ replied, “Well, bring me three, you know? Three at least, because
that what l have now and those three can take about ten days to two weeks because right now they
are fucking slow, you know. And l can’t give them more, because we’ll get further behind. This
is the business, you know how the business is. We’ve been years doing the same thing.”
VALVERDE said she could call “him.”

19. Case agents believe lose RODRIGUEZ advised VALVERDE that he was able to
obtain narcotics from a different supplier for cheaper than VALVERDE’s supplier and encouraged
VALVERDE to reach out to her contact to see if he could match that price. lf VALVERDE’s
supplier was willing to match the price, lose RODRIGUEZ requested to obtain an additional
quantity of narcotics (possibly three kilograms). l

20. l On that same date, lose RODRIGUEZ received a call from VALVERDE using
(847) 344-111 l. VALVERDE said, “l just spoke with him. He said he was going to call down
there. . .to see if they would authorize for him to lower that for you. He is going to try to get them
for today. l mean tomorrow at the least when we’ll see you.” lose RODRIGUEZ said, “Okay,
that’s good.” VALVERDE continued, “l’m going to get you three and we’re going to try to get

you a few more in case you need them for next week. Does that work for you?” lose

7
Case 2:18-mj-01213-WED Filed 01/24/19 Page 8 of 21 Document 1

 

 

 

RODRIGUEZ replied, “Okay then, what you can do is get me five if it’s going to be like that,
okay? To not waste trips.” VALVERDE said, “That seems good to me.” lose RODRIGUEZ
said, “And that way it saves you trips You can do it all together and l can get you a couple of
bucks by the weekend Okay?” VALVERDE responded, “Oh, okay, that’s fine.” lose
RODRIGUEZ stated, “Okay, that would be better, because like that l can leave the other side,
because l’m waiting to get something and l’ll be able to stop them and continue With you. Because
the man has helped me a lot in the past.” VALVERDE said, “[U/l] tomorrow [U/l] okay.” lose
RODRIGUEZ replied, “No problem, but make sure it’s good. Okay, mama.” VALVERDE
replied, “Of course.”

21. Case agents believe VALVERDE called lose RODRIGUEZ to let lose
RODRIGUEZ know she recently spoke with the narcotics source of supply (“the man”) and that
the source was going to call the Mexican supplier to negotiate a lower price for lose RODRIGUEZ
to purchase narcotics (“l just spoke with him. He said he was going to call down there. . .to see if
they would authorize for him (‘the man’) to lower that for you.”). VALVERDE further stated “the
man” was going to attempt to provide lose RODRIGUEZ an undetermined amount of narcotics
today or the following day at the latest(“He is going to try to get them for today. l mean tomorrow
at the latest when we’ll see you.”). VALVERDE further stated that they were going to try to
provide lose RODRIGUEZ three (“l’m going to get you three.”). Case agents believe “three” is a '
reference to three kilograms of an unknown narcotic, likely either cocaine or heroin. VALVERDE
also informed lose RODRIGUEZ that, in addition to the “three” she was trying to procure for lose
RODRIGUEZ, VALVERDE would to try and obtain more than just the “three” in the event lose
RODRIGUEZ needed them in the upcoming week (“. . .and we’re going to try to get you a few

more in case you need them for next week”). Case agents believe this was a specific reference to

8
Case 2:18-mj-01213-WED Filed 01/24/19 Page 9 of 21 Document 1

 

 

 

providing lose RODRIGUEZ narcotics so lose RODRIGUEZ, in tum, would be able to supply
narcotics to his customers in the upcoming week. lose RODRIGUEZ4 acknowledged
VALVERDE’s offer, and stated he could specifically use “five” of the unknown narcotics ln
addition, by providing “five” VALVERDE would be able to provide lose RODRIGUEZ the
narcotics he believed necessary without having to meet on multiple occassions (“Okay the, what
you can dol is get me five if it’s going to be like that okay. To not waste trips.”). Case agents
» believe lose RODRIGUEZ told VALVERDE of his intention to continue to obtain narcotics
through VALVERDE and “the man” as opposed to a different narcotics source. Case agents
believe lose RODRIGUEZ was comfortable with VALVERDE and “the man” because they had
extended him courtesy and helped him in the past (“Okay, that would be better, because like that
l can leave the other side, because l’m waiting to get something and l’ll be able to stop them and
continue with you. Because the man has helped me a lot in the past.”).

22. As another example, on November 13, 2017, VALVERDE, using (847) 344-l l l l,
called lose RODRIGUEZ. VALVERDE said, “Yes, we have some good news How many would
you like? Would you like to grab four?” lose RODRIGUEZ asked, “For when?” VALVERDE
replied, “For today or tomorrow, l think... But it’s at three zero (3-0), is that okay.” lose
RODRIGUEZ asked, “Pardon?” VALVERDE repeated “They’re at three zero (3-0).” lose
RODRIGUEZ acknowledged “Oh, three zero (3-0)? Oh fuck. .. Could it be done with 500 less?
Could it be done or not?” VALVERDE replied, “Let me ask them. You want it 500 lower?” lose
RODRIGUEZ said, “Yes, please, lower it 5 00. With 500 less l can be more competitive, because
it’s a bit expensive, but it will be fine with 500 more, okay? 500 less and l’ll grab four.”

VALVERDE asked, “And l was going to ask you, how long do you think it would take you? Can

9
Case 2:18-mj-01213-WED Filed 01/24/19 Page 10 of 21 Document 1

 

 

 

you do it this week?” lose RODRIGUEZ responded “l ust to be sure, l will say about ten days.”
VALVERDE advised “Oh okay, that’s fine, let me call the mister. l’ll get back to you shortly.”

23. Case agents are aware that a kilogram of cocaine is approximately $30,000.
Therefore, based on their training, experience, and familiarity with this investigation, case agents
believe VALVERDE offered to sell four kilograms of cocaine (“Would you like to grab four?”) to
lose RODRIGUEZ for $30,000 a piece (“They’re at three zero (3-0).”). lose RODRIGUEZ asked
if VALVERDE would be willing to sell the kilograms for $29,500 (“Could it be done with 500
less?”), and further advised he would be able to pay her for the cocaine in approximately ten days
(“l will say about ten days.”). VALVERDE advised she would call the source of supply with this
request and call lose RODRIGUEZ back (“...let me call the mister. I’ll get back to you shortly.”).

24. On that same date, VALVERDE called lose RODRIGUEZ and lose RODRIGUEZ
asked “ls there still good news or no?” VALVERDE replied “. . .he called me and was not able
to answer the phone but l think he will call me later. l think the trip will happen tomorrow. . .during
the course of the afternoon when l get off work.” VALVERDE then advised “Listen, tomorrow
l am going to call from another number, okay?” lose RODRIGUEZ acknowledged

25. On November 14, 2017, lose RODRIGUEZ called VALVERDE at (847) 344-
llll. lose RODRIGUEZ asked “What happened? Anything? Have they called you yet?”
VALVERDE replied “No, l’m waiting for the call from those people. Wait for them to call me.
They now have my number. l’m just waiting for them to reach me. They will maybe call me from
down there.” lose RODRIGUEZ asked “Do you think they will call you? They keep saying,
‘Tomorrow, tomorrow,’ and nothing .. You think maybe tomorrow?” VALVERDE responded

“Yes, God willing.” lose RODRIGUEZ acknowledged

10
Case 2:18-mj-01213-WED Filed 01/24/19 Page 11 of 21 Document 1

 

 

 

26. Case agents believe lose RODRIGUEZ inquired whether VALVERDE was able to
obtain the cocaine to provide to lose RODRIGUEZ. VALVERDE indicated she was waiting to
hear from the source of supply and that this source may call her from l\/lexico (“No, l’m waiting
for the call from those people... They will maybe call me from down there.”). VALVERDE
advised she hoped she would hear from the source the following day.

27 . On November 15 , 2017, MORRISON called lose RODRIGUEZ and MORRISON
asked “lust checking with you to see if you heard anything about the title.” lose RODRIGUEZ
replied “l’m supposed to. .. l’m waiting today, buddy, that’s why l haven’t called you yet. I’m

l just waiting to hear, it should be today. You know what l mean? I’ve been waiting since yesterday
so l’m waiting for the call. .. lt’s kind of tough right now, but l think today might be the day.
Okay, buddy?” Based upon their training, experience, and familiarity with the investigation, case
agents believe “title” is coded language MORRISON used to refer to narcotics

28. Case agents believe MORRISON inquired whether lose RODRIGUEZ had
obtained narcotics to provide to MORRIS ON (‘ ‘l ust checking with you to see if you heard anything
about¢the title.”).» lose RODRIGUEZ advised he has been waiting to hear from the source of
supply since the day before and was hoping to hear from them that day, and would contact with
MORRISON (“l’m just waiting to hear, it should be today.”). Based on the aforementioned
intercepted communications between lose RODRIGUEZ and VALVERDE, case agents further
believe lose RODRIGUEZ was waiting to obtain narcotics from VALVERDE so that he could
provide it to MORRISON.

29. On December 5, 2017, VALVERDE, rising (847) 344-l l l l, called lose
RODRIGUEZ. During the call, VALVERDE stated “. . .he hasn’t been able to give me anything, l

think he is struggling a bit but he said that he was looking at other people and if they could give to

11
Case 2:18-mj-01213-WED Filed 01/24/19 Page 12 of 21 Document 1

 

 

 

 

you” and “...he called me yesterday and l think he arranging that now.” VALVERDE further stated
j “They were going to give me a gray truck but l think he...someone else said “No” because it was
not good so then why even move it.” lose RODRIGUEZ replied “Yeah. No, no. ldon’t want gray,
_um, ...(U/l) l do want some but, no, of the other one. When you are ready call me because it is
(U/l) we are waiting We are desperate.” lose RODRIGUEZ then stated “. . .they say one day and
then they say the other. l don’t know, so much change.” VALVERDE replied “oh no, l know.”
lose RODRIGUEZ then asked “When do you think?” VALVERDE replied “l think he will let me
know later today” and “he called me just now but l was unable to answer his call but, l already
sent him a message for him to call me.” VALVERDE subsequently asked “He also told me that if
you could if you could help me with one peso, do you think you can?’ lose RODRIGUEZ stated
he couldn’t.” VALVERDE then stated “Okay, we’ll...we’ll wait later and see when he calls me.”
lose RODRlGUEZ told VALVERDE “Okay, (U/l) please call me. Give me good news”

30. Case agents believe VALVERDE told Rodriguez that her source of supply was
unable to supply her with a quantity of narcotics at that time and the source was checking with
other sources of supply to see if they could supply the narcotics to her which she would then supply
to lose RODRIGUEZ, (“. . .he hasn’t been able to give me anything, l think he is struggling va bit
but he said that he was looking at other people and if they could give to you” and “...he called me
yesterday and l think he arranging that now.”). VALVERDE also stated that the source had/ a
kilogram of heroin but it wasn’t of good quality so it was not worth supplying to lose
RODRIGUEZ, (“They were going to give me a gray truck but l think he...someone else said “No”
because it was not good so then why even move it.”). Case agents know that lose RODRIGUEZ
has used the term “gray” and “truck” in other intercepted calls with individuals involved in the

conspiracy as code language for heroin and a kilogram of heroin. lose RODRIGUEZ told

12
Case 2:18-mj-01213-WED Filed 01/24/19 Page 13 of 21 Document 1

 

 

VALVERDE he did not want the heroin but wanted cocaine and wanted to obtain it right away,
(Yeah. No, no. l don’t want gray, um, ...(U/l) l do want some but, no, of the other one. When you
are ready call me because it is (U/D we are waiting We are desperate.”). VALVERDE stated that
she was expecting a return call from her source and that the source was also inquiring if lose
Rodriguez could make a payment up front for the narcotics (He also told me that if you could if
you could help me with one peso, do you think you can?). lose RODRIGUEZ stated he could not
pay VALVERDE any money at that time. VALVERDE advised lose RODRIGUEZ that she would
find out when she talked to her source and lose RODRIGUEZ stated he hoped the source would
tell VALVERDE that the source had narcotics available for VALVERDE to supply to lose
RODRIGUEZ, (“Okay, we’ll...we’ll wait later and see when he calls me” and “Okay, (U/l) please
call me.`Give me good news.”)

3l. Law enforcement determined Brenda VALVERDE was using telephone number
(8`47) 344-1111 based on court-authorized interceptions `of electronic communications, physical
surveillance, and law enforcement database records l\/lore specifically, while conducting
surveillance case agents observed VALVERDE driving a vehicle that, according to lllinois
Department of Transportation records, lists to Brenda VALVERDE. ln addition, case agents have
reviewed a State»of lllinois booking photograph for Brenda VALVERDE, and this photograph
matches the person whom they observed on surveillance

32. On December 5, 2017, an arrest warrant was signed for Brenda VALVERDE in the
U.S. District Court, Eastern District of Wisconsin based upon a criminal complaint charging
VALVERDE, lose RODRIGUEZ and others with Conspiracy to Distribute and Distribution of

Cocaine and Heroin.

13
Case 2:18-mj-01213-WED Filed 01/24/19 Page 14 of 21 Document 1

 

 

 

33 .. On December 6, 2017 law enforcement arrested VALVERDE on the arrest warrant
at her residence, XX46 S. Clarence Ave., Berwyn lllinois VALVERDE gave consent to search
the residence, and seized during a search of VALVERDE and her residence were multiple cellular
telephones, including an Apple iPhone with telephone number (847) 344-1111 for which
VALVERDE provided the passcode. Also seized was a credit card billing statement in the name
BRENDA VALVERDE which showed VALVERDE having charges in Laredo Texas in l uly 2017
and charges in Mexico in the following days A Mexico passport was also located that showed
stamped travel into the country of Mexico in May and August 2017.

34. An HP laptop computer, model 15-n2l0dx, serial number 5CD40404MY was also
seized and is therefore in the lawful possession of Wisconsin Department of lustice, DCI.

35. The Device is currently in storage at DCI’s forensic office in Madison, Wisconsin
ln my training and experience, I know that the Device has been stored in a manner in which its
contents are, to the extent material to this investigation, in substantially the same state as they were
when the Device first came into the possession of the Wisconsin Department of l ustice, DCl.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

36. Based on my knowledge, training and experience, l know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensics tools

37. There is probable cause to believe that things that were once stored on the Device
may still be stored there, for at least the following reasons:

a. Based non my knowledge, training, and experience, l know that computer

files or remnants of such files can be recovered months or even years after they have been

14
Case 2:18-mj-01213-WED Filed 01/24/19 Page 15 of 21 Document 1

 

 

 

downloaded onto a storage medium, deleted or viewed via the lnternet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when files have
been deleted they can be recovered months or years later using forensic tools This is so because
when a person “deletes” a file on a computer, the data contained in the file does not actually
disappear; rather, that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space--that is, in space on the storage medium that is not currently being used by
an active file_for long periods of time before they are overwritten. ln addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media_in
particular, computers’ internal hard drives_contain electronic evidence of how a computer has
been used what it has been used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, artifacts from operating system or

4 application operation, file system data structures, and virtual memory “swap” or paging files
Computer users typically do not erase or delete this evidence, because special software is typically _
required for that task. However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the lntemet are sometimes
automatically downloaded into a temporary lntemet directory or “cache.”

38. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how the Device
was used the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Device because:

15 _
~ Case 2:18-mj-01213-WED Filed 01/24/19 Page 16 of 21 Document 1

 

 

 

e. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited or of a deleted portion of a file (such as
a paragraph that has been deleted from a word processing file). Virtual memory paging systems
can leave traces of information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, and chat programs store configuration
information on the storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the attachment of
peripherals, the attachment of USB flash storage devices or other external storage media, and the
times the computer was in use. Computer file systems can record information about the dates files
were created and the sequence in which they were created

f. Forensic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence

g A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to draw conclusions about
how electronic devices were used the purpose of their use, who used them, and when. ,

h. ` The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a dynamic process Electronic
’ evidence is not always data that can be merely reviewed by a review team and passed along to
investigators Whether data stored on a computer is evidence may depend on other information
stored on the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

16
Case 2:18-mj-01213-WED Filed 01/24/19 Page 17 of 21 Document 1

 

 

 

 

i. Further, in finding evidence of how a device was used the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium.

39. Nature of examination Based on the foregoing, and consistent with Rule

1 4l(e)(2)(B), the warrant l am applying for would permit the examination of the device consistent

with the warrant The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant

40.. Manner of‘execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve the

physical intrusion onto a premises Consequently, l submit there is reasonable cause for the Court
to authorize execution of the warrant at any time in the day or night.

CONCLUSION
j 41. l submit that this affidavit supports probable cause for a search warrant authorizing
the examination of the Device described in Attachment A to seek the items described in

Attachment B.

17
Case 2:18-mj-01213-WED Filed 01/24/19 Page 18 of 21 Document 1

 

 

 

 

ATTACHMENT A
The property to be searched is an HP laptop computer, model l5-n210dx, serial number
5 CD40404MY, hereinafter the “Device.” The Device is currently located at DCl’s'forensic office
in Madison, Wisconsin.
This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

Case 2:18-mj-01213-WED Filed 01/24/19 Page 19 of 21 Document 1

 

 

 

 

ATTACHMENT B

l. All records on the Device described in Attachment A that relate to violations of
Title 2l, United States Code, Sections 841(a)(1) and 846 and involve Brenda VALVERDE since
l anuary 2013, including: d

a. lists of customers and related identifying information;

b. types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions;

c. any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

d. any information recording Brenda VALVERDE’s schedule or travel from l anuary
2013 to the present;

e. all bank records, checks, credit card bills, account information, and other financial
records

f. evidence of user attribution showing who used or owned the Device at the time the
things described in this warrant were created edited or deleted such as logs, phonebooks, saved
usernames and passwords, documents,» and browsing history;

g. evidence of the attachment to the computer of other storage devices or similar
containers for electronic evidence;

h. passwords, encryption keys, and other access devices that may be necessary to
access the computer;

i. records of lnternet Protocol addresses used;

2
Case 2:18-mj-01213-WED Fi|'ed 01/24/19 Page 20 of 21 Document 1

 

 

j. records of lntemet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user entered into any
lntemet search engine, and records of user-typed web addresses

As used above, the terms c‘records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored including
any form of computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.

3
Case 2:18-mj-01213-WED Filed 01/24/19 Page 21 of 21 Document 1

 

